Bernes, Judge.
On appeal from an adjudication of delinquency for terroristic threats, K. J. argues that the evidence was insufficient. We affirm.
[W]e view the evidence from an adjudicatory hearing in the light most favorable to the prosecution to determine whether a rational trier of fact could have found, beyond a reasonable doubt, that the juvenile committed the acts charged. The evidence is examined under the standard of Jackson v. Virginia, 443 U. S. 307, 318 (99 SC 2781, 61 LE2d 560) (1979), with all reasonable inferences construed in favor of the juvenile court’s findings.
(Citations omitted.) In the Interest of M. F., 276 Ga. App. 402, 402-403 (1) (623 SE2d 234) (2005).
So viewed, the record shows that a math instructor called the assistant principal at the school K. J. attended and told him that the 14-year-old girl was “out of control.” K. J. then told the instructor a number of times that “if you write me up again[,] I’m going to get you.” As the instructor escorted K. J. to an administrator’s office, K. J. started pounding her clenched fist into her other hand, exclaiming over and over, “I swear to God, I’m going to get [the instructor].” Other teachers heard K. J.’s threats, saw her pounding her fist into her other hand, and confirmed that she was “screaming” and “out of control.” At one point K. J. shouted that she was *156“going to snap” and that she was “going to get her [the instructor].” It took more than 20 minutes for the instructor and other teachers to stop K. J.’s outbursts.
OCGA § 16-11-37 (a) provides that
[a] person commits the offense of a terroristic threat when he or she threatens to commit any crime of violence . . . with the purpose of terrorizing another. . . . No person shall be convicted under this subsection on the uncorroborated testimony of the party to whom the threat is communicated.
The crime of terroristic threat “focuses solely on the conduct of the accused and is completed when the threat is communicated to the victim with the intent to terrorize.” (Citation omitted.) Boone v. State, 155 Ga. App. 937, 939 (2) (274 SE2d 49) (1980). See Lanthrip v. State, 235 Ga. 10, 12 (218 SE2d 771) (1975). Moreover, “[d]irect evidence that the threats were made for the purpose of terrorizing another is not necessary if the circumstances surrounding the threats are sufficient for a [trier of fact] to find the threats were made for such a purpose.” (Citation omitted.) Boone, 155 Ga. App. at 939 (2).
The evidence here, including K. J.’s contemporaneous acts of pounding her fist into her hand and exclaiming that she was “going to get” the instructor, was sufficient to sustain the juvenile court’s finding of delinquency as a result of making a terroristic threat. See Denson v. State, 259 Ga. App. 342, 343, 344-345 (1) (577 SE2d 29) (2003) (sustaining conviction based upon defendant’s statements that “he had a bomb” for the victims and that they should “check their mailbox[es]”); Shepherd v. State, 230 Ga. App. 426 (496 SE2d 530) (1998) (defendant’s statement that “he was going to stomp [the victim’s] butt when he saw him” was a terroristic threat) (punctuation omitted).
The dissent contends that K. J.’s words were innocuous and did not rise to the level of terroristic threats as a matter of law, but that determination was for the trier of fact under the circumstances of this case. Lanthrip, 235 Ga. at 12. Georgia law does not require that the accused actually take an overt, physically aggressive action toward the victim in order to complete the crime. See id. (“When the communication of the threat is done to terrorize another, the crime is complete.”); Denson, 259 Ga. App. at 344-345 (1) (sustaining conviction even though verbal threats were made to an uninvolved third party outside of the presence of the victims and did not include any physical aggression); Shepherd, 230 Ga. App. at 427 (“The threat of physical violence directed against an absent third party is clearly within the conduct prohibited by the criminal statute.”). The *157juvenile court was authorized to conclude that K. J.’s conduct constituted a threat directed toward the instructor for the purpose of terrorizing her. Denson, 259 Ga. App. at 344-345 (1); Shepherd, 230 Ga. App. at 427.

Judgment affirmed.


Barnes, C. J., Blackburn, P.J., and Andrews, J., concur. Ruffin, P. J., Johnson, P. J., and Phipps, J., dissent.